Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 27, 2015                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
  150446(31)                                                                                                Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein,
  DELLA DOTSON,                                                                                                       Justices
           Plaintiff-Appellee,
                                                                    SC: 150446
  v                                                                 COA: 315411
                                                                    Macomb CC: 2011-003427-NI
  GARFIELD COURT ASSOCIATES, LLC,
  d/b/a GARFIELD COMMONS, and
  BROOKLINE MANAGEMENT COMPANY,
             Defendants-Appellants.
  _____________________________________/

         On order of the Chief Justice, the motion of defendants-appellants to extend the
  time for filing their reply in support of the application for leave to appeal is GRANTED.
  The reply submitted on January 16, 2015, is accepted for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 January 27, 2015
                                                                               Clerk